       Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 1 of 11
         Case 1:18-cv-05068-JGK Document 147-1 Filed 05/30/19 Page 2 of 7




                         UNITED ST A TES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF NEW YORK

     R.F.M., T.D., S.W., D.A.F.A., and O.M.S., on
     behalf of themselves and all others similarly situated,

                             Plaintiffs,
                                                                Case No. 18-CV-5068 (JGK) (OTW)
              V.


     KIRSTJEN NIELSEN, et al.,                                                    USDC SONY
                                                                                  DOCUMENT
                              Defendants.                                         ELECTRON/CALL y FILED
                                                                                  DOC#
                                                                                  DA TE FILED:
                                                                                                      3_f/£
                                                                                                 _lfl~t1_____:
                              [PROPOSED] AMENDED JUDGMENT

I.       INTRODUCTION

         A.        The plaintiffs, R.F.M., T.D., S.W., D.A.F.A., and O.M.S. ("Plaintiffs"),
                   commenced this lawsuit against the Department of Homeland Security
                   ("DHS"), the United States Citizenship and Immigration Services ("USCIS"),
                   and individual officers of those agencies (collectively, "Defendants"), alleging
                   that in early 2018 the Defendants adopted a new policy without notice and that
                   prior to this perceived policy change, the Plaintiffs' Special Immigrant
                   Juvenile ("SIJ") petitions would have been granted.

         B.        The Plaintiffs moved to certify a class under Federal Rule of Civil Procedure
                   23(b)(2) and to proceed with the litigation anonymously. The Defendants
                   moved to dismiss the action in part for lack of subject matter jurisdiction and
                   for summary judgment, and the Plaintiffs cross-moved for summary
                   judgment.

         C.        After considering the evidence and the arguments submitted by the parties,
                   the Court issued an Opinion & Order, dated March 15, 2019 (the "Opinion &
                   Order''). In the Opinion & Order, the Court determined that the Defendants,
                   in contravention of federal law, were following a policy that refused to
                   recognize special findings orders ("SFOs") issued by the New York Family
                   Court establishing the eligibility of juvenile immigrants between their 18th
                   and 21st birthdays to obtain SIJ classification.

         D.        The Opinion & Order also certified a class (the "Class") of all SIJ petitioners
                   who based their petitions on SFOs issued by the New York Family Court
                   between the petitioners' 18th and 21st birthdays and either:
       Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 2 of 11
        Case 1:18-cv-05068-JGK Document 147-1 Filed 05/30/19 Page 3 of 7




                      1. have been issued (i) Notices of Intent to Deny
                      ("NOID"), (ii) Notices of Intent to Revoke ("NOIR''),
                      (iii) Decisions of Denial, or (iv) Decisions revoking
                      previously-granted SIJ since January 1, 2016 on the
                      ground that the Family Court is not a "juvenile court"
                      under 8 C.F.R. § 204.11 (a) and/or that the Family Court
                      is not empowered to issue SFOs under 8 U.S.C.
                      § I 101(a)(27)(J); or

                      2.    have a Family Court SFO finding the eligibility
                      criteria of8 U.S.C. § 1101 (a)(27)(J) are satisfied and have
                      a pending petition for SIJ before the USCIS based on the
                      Family Court SFO.

Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED as follows:

II.     DECLARATORY ORDER

        A.    As explained in the Opinion & Order, Defendants' conclusion that the New
              York Family Court lacks the jurisdiction and authority to enter SFOs for
              juvenile immigrants between their 18th and 21st birthdays (the "Competent
              Jurisdiction Requirement") violates 8 U.S.C. § 110 I (a)(27)(J) (the "SIJ
              Statute").

III.    NOTICE TO CLASS MEMBERS

        A.    Within 14 days from the date of entry of this Amended Judgment, USCIS will
              post the Class Notice, annexed as Exhibit 1 to this Amended Judgment, on
              USCIS's website.

        B.    Within 14 days from the date of entry of this Amended Judgment, USCIS's
              Office of Public Affairs will circulate the Class Notice via e-mail to its 47,000
              subscribed users, who are primarily community-based organizations across
              the United States.

        C.    Within 60 days from the date of entry of this Amended Judgment, the
              Defendants shall identify and mail the Class Notice to SIJ petitioners who: (i)
              as of the date of entry of this Amended Judgment, have a pending SIJ petition
              or, on or after January 1, 2016, have received an adverse adjudicatory action
              on their SIJ petition as described in Section l.D. of this Amended Judgment;
              (ii) were between their 18th and 21st birthdays at the time of filing of their
              SIJ petition; and (iii) resided in New York when they filed their SIJ petition.
              Spee ifi cally:

              1.     The Class Notice will notify SIJ petitioners identified by
                     Defendants under this Section about the Class and will contain



                                              - .,.., -
      Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 3 of 11
       Case 1:18-cv-05068-JGK Document 147-1 Filed 05/30/19 Page 4 of 7



                      information regarding the process to request review of their
                      respective SIJ petitions in accordance with Section IV below and
                      will include information on how to contact Class Counsel.

             2.      The Class Notice will be mailed to the last known address of each
                     SIJ petitioner identified by Defendants under this Section.

             3.      If a SIJ petitioner identified by Defendants under this Section has
                     or had an attorney of record for the underlying SIJ petition,
                     Defendants will also mail Class Notice to the address listed on
                     Form G-28, Notice of Entry of Appearance as Attorney, for that
                     attorney.

IV.    ADJUDICATION OF SIJ PETITIONS

      The Defendants must adjudicate the Class Members' SIJ petitions in accordance with
      the Opinion & Order, and in accordance with the priority date listed on the original
      I-797C receipt notice for each Class Member's SIJ petition. Specifically:

       A.     Each SIJ petitioner who has received a denial or a revocation and who self-
              identifies as a Class Member will be required to file Form I-290B, Notice of
              Appeal or Motion, with USCIS within two years of entry of this Amended
              Judgment; Class Members with pending SIJ petitions or pending I-290Bs
              before USCIS do not need to file Form I-290B. The filing fee associated with
              Form 1-290B will be waived for Class Members. Defendants will review a
              self-designated Class Member's information to ensure Class eligibility as of
              the date of the filing of the I-290B. If Class eligibility is established for an
              SIJ petitioner who files an I-290B, Defendants will reopen and re-adjudicate
              that petitioner's case if the ground(s) for denial or revocation included the
              Competent Jurisdiction Requirement. A re-adjudication requires that all
              elements of SIJ eligibility be demonstrated. Accordingly, consistent with the
              Court's Opinion & Order, this paragraph does not limit Defendants' authority
              to deny SIJ petitions or dismiss motions to reopen for reasons other than the
              Competent Jurisdiction Requirement.

       B.     Defendants shall not deny or issue NOIDs with respect to SIJ petitions, or
              revoke or issue NOIRs with respect to previously-granted SIJ petitions, based
              upon the Competent Jurisdiction Requirement. Consistent with the Court's
              Opinion & Order, this paragraph does not limit Defendants' authority to deny
              SIJ petitions or revoke previously-granted SIJ petitions for reasons other than
              the Competent Jurisdiction Requirement.

       C.     For Class Members who have been issued NOIDs based upon the Competent
              Jurisdiction Requirement, the Defendants shall complete adjudication of each
              Class Member's petition for SIJ in accordance with the Court's Opinion &
              Order and Section IV.A of this Amended Judgment. This paragraph does not
              limit Defendants' authority to issue NOIDs, denials, NOIRs, or revocations


                                             -4-
      Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 4 of 11
       Case 1:18-cv-05068-JGK Document 147-1 Filed 05/30/19 Page 5 of 7



             for reasons other than the Competent Jurisdiction Requirement as outlined in
             the Opinion & Order.

       D.    For Class Members who have been issued (i) denials, (ii) NOIDs, (iii) NOIRs,
             or (iv) revocations based upon the Competent Jurisdiction Requirement, the
             Defendants shall withdraw such NOIDs and NOIRs, reopen such denials and
             revocations, and adjudicate each Class Member's petition for SIJ in
             accordance with the Court's Opinion & Order and Section IV.A of this
             Amended Judgment. This paragraph does not limit the Defendants' authority
             to issue NO IDs, denials, NOIRs, or revocations for reasons other than the
             Competent Jurisdiction Requirement as outlined in the Opinion & Order.

       E.    Defendants will promptly reopen all Applications to Register Permanent
             Residence or Adjust Status (l-485s) and, if necessary, related Applications for
             Employment Authorization (I-765s) that were denied as a result of the denial
             of Class Members' 1-360 SIJ petitions on grounds that included the
             Competent Jurisdiction Requirement for all Class Members who file Form
             1-290B with USCIS in accordance with Section IV.A. This paragraph does
             not limit the Defendants' authority to deny 1-485 and I-765 applications on
             grounds other than the Competent Jurisdiction Requirement, as set forth in
             the Immigration and Nationality Act, and applicable regulations.

V.     TIME FOR COMPLIANCE

       A.    USCIS's duties and obligations regarding compliance with the SIJ Statute as
             set out above in Section IV .A-D shall expire three years from the date of
             entry of this Amended Judgment, unless this provision is amended pursuant
             to Section VII.C to provide for a different expiration date. However, USCIS
             is under a continuing obligation not to violate the law as explained in Section
             II above, so long as the law explained in the Court's Opinion & Order
             remains unchanged.

       B.    USCIS's duties and obligations regarding compliance with the adjudication
             of SIJ petitions and related 1-485 and 1-765 applications, as described in
             Section IV.E, shall be completed as expeditiously as possible.

VI.    IMPLEMENTATION AND ENFORCEMENT OF THIS AMENDED
       JUDGMENT

       A.    Record Keeping Requirements: Defendants shall retain and preserve all
             records, forms, logs, reports, and other written documents, including electronic
             records and files that are relevant to the adjudications of SIJ petitions as set
             forth in this Amended Judgment. USCIS shall be responsible for maintaining
             and preserving, or supervising the maintenance and preservation of, these
             records. These records shall be maintained for so long as the Court retains




                                            -5-
       Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 5 of 11
        Case 1:18-cv-05068-JGK Document 147-1 Filed 05/30/19 Page 6 of 7



              jurisdiction over this action, or longer if required by law or regulation, as set
              out below in Section VII.

        B.    Compliance Reports: Defendants shall file with the Court a status report
              relating to Defendants' compliance with the notice provisions,-as set out in
              Section III, within three months of the date of entry of this Amended
              Judgment. This status report shall include the number of mailings made by
              Defendants in connection with Section III.C of this Amended Judgment.
              Additionally, Defendants shall file with the Court semi-annual reports
              ("Compliance Reports"), every six months, beginning six months after the date
              of entry of this Amended Judgment, identifying all actions taken by
              Defendants to comply with the terms of this Amended Judgment so long as the
              Court retains jurisdiction over this action, in accordance with Section VII
              below.

              The following information shall be included in the Compliance Reports:

              1.     A description of all actions taken by Defendants to comply with the
                     terms of this Amended Judgment.

              2.     A status report as to Defendants' continued compliance with
                     all deadlines contained in this Amended Judgment.

        C.    Plaintiffs, through Class Counsel, shall have the opportunity to submit a
              response to any Compliance Report within ten days of filing, and request a
              hearing with the Court as needed.

        D.   Adverse Adjudicatory or Enforcement Action, Including Revocations of
              SIJ and Removal Proceedings: Defendants will continue to follow all
              statutory and regulatory notice requirements applicable to Class Members
              related to the adjudication of SIJ petitions and the intent to initiate removal
              proceedings, including, but not limited to, issuing a Request for Evidence
              (RFE) or a Notice of Intent to Deny (NOID), where warranted, or a Form 1-
              862, Notice to Appear (NTA), or any other charging document, where
              warranted. Should a Class Member file a motion to reopen immigration
              removal proceedings, the parties will confer in good faith regarding the Class
              Member's motion as it relates to the Class Member's SIJ status. This
              paragraph does not limit Defendants' discretion to consent, oppose, or take no
              position on any such motion to reopen based on the applicable facts and law.

VII.    RETENTION OF JURISDICTION

        A.    This Court shall retain jurisdiction over the action for three years after the
              entry of the Amended Judgment, unless amended pursuant to Section VII.C.




                                              -6-
     Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 6 of 11
         Case 1:18-cv-05068-JGK Document 147-1 Filed 05/30/19 Page 7 of 7



         B.    The parties agree to work cooperatively with one another and in good faith and
               agree to use their best efforts to effectuate the purposes of this Amended
               Judgment and the Opinion & Order, and to resolve informally any differences
               regarding the interpretation of and compliance with this Amended Judgment
               prior to bringing such matters to the Court for resolution.

         C.    The parties shall have the right to seek from the Court relevant modifications
               of this Amended Judgment in accordance with operative law at the time of
               the modification request, provided that any request for a modification has
               been preceded by good faith negotiations between the parties. The parties
               may agree in writing to modify the deadlines established in this Amended
               Judgment without Court approval, but such writing must be filed with the
               Court.

Dated:
         <(3 r/J 7.
                                                             United States District Judge




                                              -7-
Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 7 of 11
 Case 1:18-cv-05068-JGK Document 147-2 Filed 05/30/19 Page 1 of 5




                              Ex~!
                                ~-
                       EXHJ:BI'I' 2-
      Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 8 of 11
        Case 1:18-cv-05068-JGK Document 147-2 Filed 05/30/19 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


          NOTICE TO THE CLASS IN R.F.M., et al., v. Nielsen, et al., 18-cv-5068


If you received a Special Findings Order from a New York Family Court after you turned
18 and then filed or plan to file a petition for Special Immigrant Juvenile ("SIJ")
classification, you may be able to get help from a class action lawsuit against the U.S.
Citizenship and Immigration Services ("USCIS"), the Department of Homeland Security,
and other federal officers (the "Government").

A federal court authorized this notice. This is not an advertisement from a lawyer. It is being sent
to give you important information. You are not in trouble.

      • What is this case about? The Plaintiffs claimed that the Government has imposed new,
        unlawful requirements for people who received Special Findings Orders from New York
        Family Court when they were 18, 19 or 20 years old and who applied for SIJ
        classification.

      • Why am I getting this notice? The Court has found the Government violated the law
        for ALL people who have claims like the Plaintiffs. You are receiving this notice
        because you may have claims like the Plaintiffs - which would mean you are part of the
        class that may receive help as a result of this case.

     • How do I know ifl am part of the class? You are part of the class if you applied for SIJ
        classification, your application was based on a New York Family Court Special
        Findings Order issued between your 18th and 21st birthdays making the findings
        necessary to apply for SIJ classification, and after January 1, 2016:
                  (1) You have received from users a Notice oflntent to Deny ("NOID") your
                      SIJ status application on the ground that the Family Court does not have
                      jurisdiction as a "juvenile court" over petitioners between the ages of I 8
                      and 2 I and/or that the New York Family Court does not have the authority
                      to "reunify" petitioners between the ages of 18 and 2 I with their parents; or
                  (2) You have received a denial of your SIJ status application from a USCIS
                      Field Office or the USCIS National Benefits Center on the grounds in (1 ),
                      above;or
                  (3) You have received a denial of your SIJ status application from a users
                      Field Office or the USCIS National Benefits Center and you have filed an
                      appeal to the Administrative Appeals Office ("AAO") of USCIS, and you
                      have received a NOID in response to your appeal on the grounds in (1),
                      above;or
Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 9 of 11
  Case 1:18-cv-05068-JGK Document 147-2 Filed 05/30/19 Page 3 of 5



            (4) You have received a denial of your appeal from the AAO on the grounds in
                ( 1), above; or

            (5) Your SU application was granted, but you have received a Notice oflntent
                to Revoke ("NOIR") your SIJ status from USCIS on the grounds in (1 ),
                above;or

            (6) Your SU application was granted, but your SIJ status has been revoked by
                USCIS on the grounds in (1), above; or

            (7) You are still waiting for a decision from USCIS about your SU application
                which was filed with a New York Family Court Special Findings Order.

• Do I need to do anything in response to this notice? This notice is meant to inform you
   that you may have rights as a result of this lawsuit:

         • If you believe you are a member of the Class and you have a final removal
           order, you should contact Class Counsel immediately. (See page 4 for contact
           information.)

         • If you are part of the class, and you received a denial or revocation, you MUST
            file a Form 1-290B, Notice of Appeal or Motion by May_, 2021, unless you
            previously filed a Form I-290B in response to the denial or revocation of your
            SIJ petition and that Form 1-290B is still pending. Form I-290B is available at
            https://www.uscis.gov/i-290b. You do not need to pay a fee to file this form or
            file an 1-912 Request for Fee Waiver. You must file your Form 1-290B at the
            address below and you must clearly write ''FEE EXEMPT-RFM" either on
            the first page of your Form 1-290B or on the cover letter, if any, that is
            included with your Form 1-290B.

                 USCIS
                 P.O. Box 5510
                 Chicago, IL 60680-5 510

         • If you are a Class Member, you do not need to file a Form 1-290B if you: (1)
           have filed a SU petition and are still waiting for a decision, even if you have
           received a NOID, (2) have received a denial of your SU status petition but have
           already filed a Form I-290B that is still pending, or (3) were previously granted
           SIJ status but have received a NOIR.

• What help will I get? The Court issued an Opinion & Order on March 15, 2019, finding
  that the Government violated federal law in denying the SIJ petitions of individuals who
  based their petitions on Special Findings Orders issued by the New York Family Court
  between their 18th and 21st birthdays on the ground that the New York Family Court
  did not have the power to issue the Special Findings Orders. The Court also entered an
  Amended Judgment on f             ], which grants final declaratory and injunctive relief to
  Class Members in this case.

                                           3
Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 10 of 11
     Case 1:18-cv-05068-JGK Document 147-2 Filed 05/30/19 Page 4 of 5




           • If you are a Class Member who received a denial of your SIJ application or
             revocation of your SIJ status, you MUST file a Form I-290B by [May_,
             202 I] to benefit from this lawsuit unless you have already filed a Form I-290B
             in response to the denial or revocation and that Form 1-290B is still pending. If
             you are a Class Member, the filing fee for Form I-290B will be waived. In
             your Notice of Appeal or Motion, you must state that the ground for your
             motion is the Court's decision in R.F.M. The Government will process your
             motion in accordance with the Amended Judgment. If you do not have an
             attorney, please contact Class Counsel at 212-418-7626 or
             NYSIJClassCounsel@lw.com to assist you with your I-290B.
          • If you are a Class Member and (1) have not received any decision, even if you
            received a NOID, or (2) your petition was denied but you have already filed a
            Form 1-290B that is still pending, or (3) your petition was granted and you later
            received a NOIR but your SIJ status has not been revoked, you do not need to
            file a Form I-290B and the Government will decide your petition in accordance
            with the Amended Judgment.

                          THE LA WYERS REPRESENTING YOU
1.    Do I have a lawyer in this case?
      The Court has decided that the law firms Latham & Watkins LLP and The Legal Aid
      Society are qualified to represent you and all Class Members in this case, R.F.M., et
      al., v. Nielsen, et al., 18-cv-5068. These lawyers are called Class Counsel. They are
      experienced in handling similar cases. If you have any questions about this case or
      the enforcement of the judgment in this case, you may contact Class Counsel at 212-
      418-7626 or NYSIJClassCounsel@lw.com.
2.    Should I get my own lawyer?

      You do not need to hire your own lawyer to help you with the specific issues in this
      lawsuit, because Class Counsel is working on your behalf regarding these issues.
      You may want to have your own lawyer to determine whether you need to file the
      Form I-290B and in filing the Form I-290B. In addition, if you have other
      immigration issues besides the issues in this case, you may want to have your own
      lawyer to help you with those other issues.

3.    How will the lawyers be paid?

      You will not have to pay any fees or expenses to Class Counsel. If you want your own
      independent lawyer, you may have to pay that lawyer.




                                            4
 Case 1:18-cv-05068-JGK Document 148 Filed 05/31/19 Page 11 of 11
   Case 1:18-cv-05068-JGK Document 147-2 Filed 05/30/19 Page 5 of 5




IF YOU HAVE ANY QUESTIONS, CONTACT CLASS
          COUNSEL AT 212-418-7626 OR
      NYSIJCLASSCOUNSEL@LW.COM.




                                   5
